DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In claim 1, the limitation “and the command information input unit when the autonomous vehicle switches an operation mode” is unclear. The statement of is proceeded by a unit i.e. object; a ‘when’ statement may not have a proceeding action but may have trigger by an action such as “when x>0 output z” or a ‘when’ statement may have a preceding action to be taken once triggered such as “a=2 when b=7”.  A when statement must have an action based on a result.  Claim 1 does not have an action that is triggered or based on a result.  The ‘when’ statement in claim 1 is preceded by a unit i.e. object and not an action.  
In practicing compact precaution, and to make the claims clear, the examiner has read the limitation “the command information input unit when the autonomous vehicle switches an ” without “the command information input unit when” As such “” If Applicant agrees, applicant may provide the amendments amending out “the command information input unit when” to overcome the 112 rejection.

Regarding claims 6, 7, and 9 the limitation of “0<K<1” is indefinite.  Here if K=1 then K is greater than 0 but K cannot be < 1.
As such claims 6, 7, 9, and 11 the limitations of K=1 are also indefinite.  K cannot be less than 1 but also equal to 1. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

In claim 1:
Apparatus for controlling
Driving information unit configured to detect
Command information input unit configured to input
MDPS controller configured to provide

In claim 4: steering angle controller configured to receive
Torque controller configured to receive
Weight table configured to store
Blending controller configured to receive

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinose US 2008/0255729 .

Independent claims 1 and 7 differ in claim language.  If allowable subject matter if found; all independent claim must mirror all of the allowable subject matter.  Additional, if the claim are amended, all of the independent claims must incorporate all of the amendments to avoid a possible restriction.

Regarding claim 1, Ichinose teaches an apparatus for controlling (Ichinose Fig.1 # selector 107 controls 108 the electric motor of power steering system) a motor-driven power steering (MDPS) system (Ichinose Fig.1 and Para 29; the steering torque assist unit 108 can assist in steering torque for a hydraulic cylinder or an electric motor of a power steering system.) , comprising: 

a driving information input unit configured to detect driving information generated (Ichinose Fig.1 #109 and para 29, steering torque sensor 109 for detecting steering torque applied to the steering post. Also para 38; The selector 107 uses an output from the steering torque sensor 109 to determine the start of steering by the driver. )  during autonomous driving of an autonomous vehicle (Ichinose Para 6; a steering assist system capable of showing the driver [during autonomous driving] the appropriate direction of steering operation in advance and correctly, and without impairing safety, and shortening an operation time during collision avoidance,) and to input the driving information to an MDPS controller (Ichinose Fig.1 and para 29; The steering mechanism includes a steering torque assist unit 108 providing steering assist. the steering torque assist unit 108 can assist in steering torque for a hydraulic cylinder or an electric motor of a power steering system. Also para 38; the selector 107 selects a first assist torque command value set by the first torque calculation unit 105 and outputs the command value to the steering torque assist unit 108.); 

a command information input unit configured to input a command for controlling the autonomous vehicle to the MDPS controller (Ichinose Para 38, the selector 107 selects a first assist torque command value set by the first torque calculation unit 105 and outputs the command value to the steering torque assist unit 108.) in consideration of a road or a route along which the autonomous vehicle is to drive (Ichinose Para 13, the first torque setting means varies the magnitude of the first assist torque command value to be set thereby according to a friction coefficient of a road surface on which the vehicle runs.), the command being generated by a command information input unit (Ichinose Para 38, the selector 107 selects a first assist torque command value set by the first torque calculation unit 105 and outputs the command value to the steering torque assist unit 108.); and 

the MDPS controller configured to provide a final output (Ichinose Fig.1 steering torque assist unit providing steering assist is the final output) that is corrected using a weight (K) set depending on a preset vehicle speed based on the information inputted from the driving information input unit (Ichinose Para 12-14, the first torque setting means varies the magnitude [weight (K)] of the first assist torque command value to be set thereby according to a running speed of the vehicle.) and 

the command information input unit when the autonomous vehicle switches an operation mode for MDPS control depending on a change in a vehicle speed while driving in an autonomous driving mode. (Ichinose para 12; the first torque setting means varies the magnitude of the first assist torque command value to be set thereby according to a running speed of the vehicle. Also para 48 the first assist torque setting value AT1 is appropriately selected in a range of 2 to 4 Nm according to the vehicle. [this is based on vehicle speed, power and weight]; Further more para 53 teaches; The first torque calculation unit 105 is then adapted to vary the first assist torque setting value AT1 according to the vehicle running speed (vehicle speed) using the vehicle running speed detected by the wheel speed sensor.)

Regarding claim 2, Ichinose teaches all of the claim limitations of claim 1 and further teaches, wherein the driving information input unit detects at least one of a vehicle speed (Ichinose Para 53; a wheel speed sensor that detects a wheel speed of the four wheels, so that the vehicle running speed can be detected.) and a steering angle using at least one sensor included in the autonomous vehicle and inputs the detected information to the MDPS controller. (Ichinose Para 12; [for vehicle speed ] the first torque setting means varies the magnitude of the first assist torque command value to be set thereby according to a running speed of the vehicle.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 3, 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose as applied to claim above, and further in view of Taniguchi US 2020/0377152.

Regarding claim 3, Ichinose teaches all of the claim limitations of claim 1 and further teaches, a command torque to the MDPS controller as commands for steering the autonomous vehicle (Ichinose Para 38; the selector 107 selects a first assist torque command value set by the first torque calculation unit 105 and outputs the command value to the steering torque assist unit 108.  After the steering is started, the selector 107 selects a second assist torque command value set by the second torque calculation unit 106 and outputs the command value to the steering torque assist unit 108.) along a lane of the road or route along which the autonomous vehicle is to drive. (Ichinose Para 15; the steering assist system further comprises a traffic lane recognition means recognizing a traffic lane forward of the vehicle body, and the recommended steering direction determination means corrects the recommended steering direction based on information on a running position within a road of a host vehicle provided by the traffic lane recognition means.)  But Ichinose does not explicitly teach wherein the command information input unit inputs a command steering angle.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Taniguchi.  Regarding wherein the command information input unit inputs a command steering angle, Taniguchi teaches (Para 21; The reaction force motor 13 is provided with a steering angle sensor 51 that detects an absolute rotation angle of the column shaft 12, i.e., a steering angle of the steering wheel 11.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose in view of Taniguchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of detecting steering reaction force Taniguchi para 21. 

Regarding claim 4, Ichinose teaches all of the claim limitations of claim 1 but does not teach, wherein the MDPS controller comprises: a steering angle controller configured to receive a command steering angle from the command information input unit  and to output a corrected MDPS control signal for following the command steering angle through feedback control based on currently detected vehicle information at a specified low speed; a torque controller configured to receive a command torque from the command information input unit and to output an MDPS control signal for following the command torque without change by operating in an open loop method based on the currently detected vehicle information at a specified high speed; a weight table configured to store a weight (K) set depending on a vehicle speed in order to compensate for an output difference generated when the operation mode for MDPS control is switched depending on the change in the vehicle speed; and a blending controller configured to receive an output of the steering angle controller, an output of the torque controller, and the weight (K) of the weight table, to correct the output of the steering angle controller and the output of the torque controller depending on the vehicle speed based on a preset equation, and to provide the final output.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Taniguchi.  Regarding a steering angle controller configured to receive a command steering angle from the command information  and to output a corrected MDPS control signal for following the command steering angle through feedback control based on currently detected vehicle information at a specified low speed; a torque controller configured to receive a command torque from the command information input unit and to output an MDPS control signal for following the command torque without change by operating in an open loop method based on the currently detected vehicle information at a specified high speed; a weight table configured to store a weight (K) set depending on a vehicle speed in order to compensate for an output difference generated when the operation mode for MDPS control is switched depending on the change in the vehicle speed; and a blending controller configured to receive an output of the steering angle controller, an output of the torque controller, and the weight (K) of the weight table, to correct the output of the steering angle controller and the output of the torque controller depending on the vehicle speed based on a preset equation, and to provide the final output.  Taniguchi teaches 
(a steering angle controller configured to receive a command steering angle from the command information input unit (Taniguchi Fig.1 #42 receives steering angle) and 

to output a corrected MDPS control signal for following the command steering angle (Taniguchi Para 27; The steering angle servo control unit 42 outputs to the reaction force motor 13 a reaction force motor current) through feedback control (Taniguchi Fig.1 feedback of #42 steering angel servo control unit is the steering angle) based on currently detected vehicle information at a specified low speed; (Taniguchi Para 59; The variable gear command angle varies with respect to the steering angle in accordance with the vehicle speed.)

a torque controller configured to receive a command torque from the command information input unit and to output an MDPS control signal for following the command torque (Taniguchi Para 23; Turning torque for turning the steering gear 22 is outputted from the turning motor in accordance with a command from the steering/turning controller 4.) without change by operating in an open loop method based on the currently detected vehicle information at a specified high speed; [it is noted that Fig.1 has two torque fraction force motors #13 and 23.   Motor 13 is in a feedback loop while motor #23 is an open loop]

a weight table configured to store a weight (K) set depending on a vehicle speed in order to compensate for an output difference generated when the operation mode for MDPS control is switched depending on the change in the vehicle speed; (Taniguchi Para 37; the variable-gear-ratio-setting unit 413 variably sets a gear ratio, which is a ratio of the turning angle relative to the steering angle, in accordance with the vehicle speed; and para 38; (Para 38; the final turning command angle according to a robust model that is set in advance [model that is set in advance are weight tables i.e. weight table for (K)], and outputs the optimized angle to the turning motor 23 as a turning motor current. )) and 

a blending controller configured to receive an output of the steering angle controller, an output of the torque controller, (Taniguchi Para 38; The robust-model-matching control unit 414 optimizes the final turning command angle according to a robust model that is set in advance, and outputs the optimized angle to the turning motor 23 as a turning motor current.) and 

the weight (K) of the weight table, to correct the output of the steering angle controller and the output of the torque controller depending on the vehicle speed based on a preset equation, and to provide the final output. (Taniguchi Para 38; the final turning command angle according to a robust model that is set in advance, and outputs the optimized angle to the turning motor 23 as a turning motor current.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose in view of Taniguchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of line tracing or lane keeping is to be performed with high precision. Taniguchi para 4. 

Claim 8 is rejected using the same rejections made to claim 4. 
Claim 12 is rejected using the same rejections made to claim 4.

Claims  5, 6, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose and Taniguchi as applied to claim above, and further in view of Yang US 8204652.
It is noted that claims 6, 7, 9, and 11 very based on a range that is greater than or less than limits. A selection of 0<K<1 meets these ranges.  Furthermore Yang teaches Fig.5 which has ranges of <20Kmph, >60Kmph and 20Kmph< Vs<60Kph.  Additionally, Yang discloses the claimed invention based on Yang Fig.5 one could select the ranges based on less than or greater than. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a range less than or greater then to meet the criteria based on vehicle  
 
Regarding claim 5, Ichinose and Taniguchi teach all of the claim limitations of claim 4 but do not teach, wherein the blending controller applies (weight (K) * output of torque controller (B) + (1 - weight (K)) * output of torque controller (A)) as the preset equation.   However examiner maintains that it was well known in the art at the time the invention was filed as taught by Yang.  Regarding wherein the blending controller applies (weight (K) * output of torque controller (B) + (1 - weight (K)) * output of torque controller (A)) as the preset equation.   , Yang teaches (wherein the blending controller applies (weight (K) * output of torque controller (B) + (1 - weight (K)) * output of torque controller (A)) as the preset equation. (Yang Fig.5 Col.2 line 26; The steering compensation value may be in proportion to the steering angle but in inverse proportion to the self-alignment torque, and may be determined according to a mapping diagram which decreases logarithmically depending on the self-alignment torque.  [and] Col.53-55 teaches if the vehicle speed is slower than or equal to 20 km/h, the steering compensation value is not applied.  If the vehicle speed is faster than or equal to 60 km/h, the steering compensation value is maximally applied.  If the vehicle speed is faster than 20 km/h and slower than 60 km/h, the steering compensation value is linearly applied.)  It is noted an argument can be made that Yang teaches “proportion to the steering angle” and claim 5 does not mention “steering angle”; this argument is rebutted  based on Applicant’s specifications paragraphs 15 and 16 “the blending controller may be configured to apply a first provide the output of the steering angle controller as the final output when the vehicle speed is less than a lower limit of a specified blending range; to apply a second weight (K = 1) and provide the output of the torque controller as the final output when the vehicle speed is greater than an upper limit of the specified blending range; and to provide the output corrected by applying a third weight (0 < K < 1) as the final output when the vehicle speed falls within the specified blending  range.” Based on the equation of claim 5.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ichinose and Taniguchi in view of Yang such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of reducing heterogeneous steering and preventing over steering Yang Abstract. 

Regarding claim 6, Ichinose, Taniguchi and Yang teach all of the claim limitations of claim 5 and Yang further teaches, wherein the blending controller is configured to: 

apply a first weight (K = 0) and provide the output of the steering angle controller as the final output when the vehicle speed is less than a lower limit of a specified blending range; (Yang Col.4 line 53; if the vehicle speed is slower than or equal to 20 km/h, the steering compensation value is not applied.)

apply a second weight (K = 1) and provide the output of the torque controller as the final output when the vehicle speed is greater than an upper limit of the specified blending range; (Yang Col.4 line 54; If the vehicle speed is faster than or equal to 60 km/h, the steering compensation value is maximally applied.)

 and provide the output corrected by applying a third weight (0 < K < 1) as the final output when the vehicle speed falls within the specified blending range. (Yang Col.4 line 55; If the vehicle speed is faster than 20 km/h and slower than 60 km/h, the steering compensation value is linearly applied.)

Claim 7 is rejected using the same rejections made to claims 1 and 6.

Claim 9 is rejected using the same rejections made to claim 6. It is noted that first, second and third speed and first second and third weight is addressed based on K=0, or 1, or <K<2. See Yang Fig.5.  Examiner further notes that when K falls within a range (20< speed (km/h) <60) there are numerus speeds and weights based on Yang Fig.5 steering compensation value vs vehicle speed.

Claim 10 is rejected using the same rejections made to claim 5.

Claim 11 is rejected using the same rejections made to claim 6. See Yang Fig.5.  Fig.5 can also be a preset table.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664